05/19/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 21-0050


                                     DA 21-0050
                                  _________________

 IN RE: THE PARENTING OF:

 P.H.R. and P.H.R,

       Minor Children,

 MARLEN DELANO RUSSELL,
                                                                  ORDER
              Petitioner and Appellee,

       and

 SARAH PATRICIA RUSSELL,

              Respondent and Appellant.
                                _________________

       Pursuant to Appellee’s motion for extension of time to file his response brief and
good cause appearing,
       IT IS HEREBY ORDERED that Appellee has until June 7, 2021, within which to
file his response brief.
       No further extensions will be granted.




                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                                 May 19 2021